 


110 HRES 1342 EH: Electing certain Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1342 
In the House of Representatives, U. S.,

July 15, 2008
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:
(1)Committee on Oversight and Government ReformMs. Speier.
(2)Committee on Science and TechnologyMs. Edwards of Maryland (to rank immediately after Ms. Richardson).
(3)Committee on Transportation and InfrastructureMs. Edwards of Maryland. 
 
Lorraine C. Miller,Clerk.
